Case: 16-12364   Date Filed: 07/21/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12364
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:14-cv-14036-KAM



HAROLD B. ROTTE,

                                                            Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 21, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:
               Case: 16-12364     Date Filed: 07/21/2017    Page: 2 of 5


      Harold Rotte proceeds pro se in this appeal in Rotte’s civil action against the

government over a withdrawn IRS tax lien. Rotte’s notice of appeal, liberally

construed, seeks to appeal the district court’s dismissal of his claims for deceit and

abuse of process, grant of summary judgment to the government on his 26 U.S.C.

§§ 7432 and 7433 claims, and denial of his motion for reconsideration. On appeal,

Rotte argues that the IRS wrongfully filed a lien against him, he was denied

affordable counsel because no attorneys were interested in taking on the IRS, and

the district court should have suggested that the IRS settle the case.

      We review de novo a district court’s grant of a motion to dismiss based on

sovereign immunity. Motta ex rel. A.M. v. United States, 717 F.3d 840, 843 (11th

Cir. 2013). The United States is immune from suit absent an unequivocal waiver

of sovereign immunity. United States v. Sherwood, 312 U.S. 584, 586 (1941). In

the Federal Tort Claims Act (“FTCA”), Congress enacted a limited waiver of the

United States’s sovereign immunity for tort claims, as that statute allows the

government to be sued for claims arising from torts committed by federal

employees acting within the scope of their employment. 28 U.S.C. § 1346(b);

Motta, 717 F.3d at 843. However, the FTCA’s waiver of sovereign immunity does

not apply to “[a]ny claim arising out of,” inter alia, abuse of process, libel, slander,

misrepresentation or deceit. 28 U.S.C. § 2680(h).




                                           2
               Case: 16-12364     Date Filed: 07/21/2017    Page: 3 of 5


      We review a district court’s order granting summary judgment de novo.

Brooks v. Cnty. Comm’n, 446 F.3d 1160, 1161-62 (11th Cir. 2006). Summary

judgment is appropriate when there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law, viewing all of the

facts in the record in the light most favorable to the non-moving party. Id.; see

also Fed. R. Civ. P. 56(a).

      Pursuant to 26 U.S.C. § 7432, a taxpayer may bring a civil action for

damages against the United States if any officer or employee of the IRS

knowingly, or by reason of negligence, fails to release a lien under 26 U.S.C.

§ 6325 on the property of the taxpayer. 26 U.S.C. § 7432(a). According to

§ 6325, the IRS has 30 days to issue a certificate of release of lien once the IRS

determines the unenforceability of the underlying tax liability. 26 U.S.C.

§ 6325(a)(1). A finding that the tax liability became legally unenforceable under

§ 6325 is based on the earlier of (1) the date on which the district director of the

district in which the taxpayer resides or in which the lien was filed finds legal

unenforceability, or (2) the date on which the district director receives a request for

a certificate of release of lien, together with any information which is reasonably

necessary for the district director to conclude that the lien is legally unenforceable.

26 C.F.R. § 301.7432-1(b).




                                           3
               Case: 16-12364     Date Filed: 07/21/2017       Page: 4 of 5


      Even construing Rotte’s appellate brief liberally, he failed to meaningfully

challenge the district court’s rulings, and so he abandoned any challenges to those

rulings. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008); Hamilton v.

Southland Christian Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012).

Nevertheless, the district court did not err by dismissing his claims for deceit and

abuse of process because the government was entitled to sovereign immunity. The

district court also did not err by granting summary judgment on his § 7432 claim

because the IRS did not knowingly or negligently fail to release his tax lien. The

district court did not err by granting summary judgment on his § 7433 claim

because Rotte did not allege that the IRS failed to follow a specific provision of the

tax code in trying to collect his tax liability, merely that the IRS wrongly filed a

lien against him because it miscalculated his tax liability.

      The district court also did not abuse its discretion by denying Rotte’s motion

for reconsideration because Rotte did not offer any new evidence or identify any

manifest errors of law and fact. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007). Finally, to the extent Rotte argues that he was denied counsel and that the

district court should have directed the IRS to settle, these arguments fail because

Rotte had no right to counsel, and never moved for the appointment of counsel or

showed exceptional circumstances. Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir.




                                           4
              Case: 16-12364     Date Filed: 07/21/2017       Page: 5 of 5


1999). Additionally, Rotte failed to identify any obligation or agreement by which

the district court could compel the IRS to settle the case.

      AFFIRMED.




                                           5